—Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted plaintiff’s motion for summary judgment on the issue of liability. It is undisputed that defendant Walter J. Lewis turned left into plaintiff’s vehicle as it approached from the opposite direction. *889The proof establishes that "defendant was negligent in either failing to see that which under the facts or circumstances he should have seen, or in trying to cross in front of the plaintiff when it was hazardous to do so” (Hernandez v Joseph, 143 AD2d 632; see also, Burns v Mastroianni, 173 AD2d 754; Lester v Jolicofur, 120 AD2d 574; Kiernan v Edwards, 97 AD2d 750, appeal dismissed 62 NY2d 617). No evidence in the record indicates any negligence on the part of plaintiff that contributed to the accident (see, Burns v Mastroianni, supra; cf., Stoehr v Levere, 183 AD2d 886). (Appeal from Order of Supreme Court, Oneida County, Shaheen, J.—Summary Judgment.) Present—Green, J. P., Pine, Fallon, Doerr and Davis, JJ.